[A CAHIER DES CHARGES

; ‘ DE LA CONVENTION D'EXPLOITATION :
030

CONCESSION FORESTIÈRE N° 1063

- R AQUT 2013
TITULAIRE DE LA CONCESSION FORESTIERE : ? SE >
Nom : Société Forestière BOJONGO (SFB)
Adresse B.P. 202 Sangmelima
Téléphone  : 70131608
SUPERFICIE DE LA CONCESSION FORESTIÈRE : 51 204 ha
SITUATION DE LA CONCESSION FORESTIÈRE :
Région 8 Sud
Départements 5 Dja et Lobo et Mvila
Arrondissements : Sangmelima, Oveng, Mvangan
Communes ; Sangmelima, Oveng, Mvangan

DATE LIMITE DE VALIDITÉ : dès la signature de la
ë Convention Définitive d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent.les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, et celles liées au cahier de charge spécial
pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2: Conformément aux prescriptions du plan d'aménagement approuvé, Les
essences suivantes sont interdites à l'exploitation : Abam évélé, Abam vrai, Abam fruit
jaune, Andoung brun, Andoung rose, Assamela, Ekaba, Ekop ngombé mamelle,
Faro,Faro mezilli, Lotofa, Naga, Tiama congo.

Article 3: Les autres essences seront exploitées suivant les diamètres minima d'exploitation
fixés par essence et suivant les dispositions du plan d'aménagement.
Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

Article 3: L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession et sa marque

personnelle. ; 4 F ÿ

‘Generated by CamScanner
. Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou "ter" suivant le cas,

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 5: L'usage du feu est interdit pour abattre des arbres.

Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité.

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
forestières. °

Article 9: Le concessionnaire est autorisé à couper tous bois légers nécessaires à |
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 10: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle. Les limites entre les UFA et les
limites entres les assiettes annuelles de coupe sont matérialisées par un layon de deux
mètres de large où toute végétation herbacée, arbustive et liane est coupée au ras du sol et
où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont abattus. En
outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Article 11: Pendant la durée de la convention, l'exploitation de la concession se fait
conformément aux prescriptions du plan d'aménagement, après l'ouverture des limites tel
que décrit à l'article 10 ci-dessus, après l'inventaire systématique de tous les arbres ayant
atteint leur diamètre minimum d'exploitabilité et la retranscription de cet inventaire sur une
carte au 1:5 000. Cette carte indique également les voies d'évacuation à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis

annuel d'intervention.

Atticle 12 : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans le plan |
d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes
et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la

forêt.
{2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles

des cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces

d'arbres non adaptées au milieu ss
ii] F
Q +

Generated by CamScanner |
(Technique d'exploitation : I s'agira dé minimiser au maximum les dégêts causés
par les hules d'arbres, notamment par une orientation adéquate lors de l'abatta

{0 Usage des produits de traitement de bois : L'usage des produits toxi
Kalement du bois se fera sous stricte surveillance, dans le cadre des loi
tBglements en vigueur afin d'éviter la pollution des eaux et de la flore.

{8 Réduction de l'impact sur la faune sauvage : le concessionnaire s'engz
Melle à la disposition de son personnel, au prix coûtant, des sources de pro:
aies que la viande de chasae. Toutes les activités liées à la chasse com
NEA tetdhites dans le cadre de l'exploitation forestière. I s'agit notamment
chasse elle méme, du commerce de la viande, du transport par des véhic:
tociele, el du commerce d'armes ou dé munitions. Le concessionnaire informerz
personnel et appliquera un régime disciplinaire strict à l'égard de tout

Contevenant :

& + CLAUSES PARTICULIÈRES
Article 44 Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
Kéernent de ces charges se fait conformément à la réglementation en vigueur. Les charges
inanciètes comprennent:

CHARGE FINANCIÈRE ou TAXE | TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
à superficie FCFA/ha/an) plus l'offre additionnelle du tit
L | 1255 FCFA/ha/an = 2255 FCFA/ha/an
La taxe d'abattage : Fixé par la Loi de Finances

| La taxe à l'exportation Fixé par la Loi de Finances

Article 14: Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réal
Sirastuctes socio-économiques par le pourcentage de la redevance forestière a!
1x8 annuellement par la loi des finances et qui doit être reversé au profit des communa

Tous les autres engagements du concessionnaire devront être négociés avec
populations intéressées lors des réunions de concertation préalables au classement de la
concession et seront consignés dans le cahier des charges de la convention définitive
d'exploitation

Article 45: Obligations en matière de transformation du bois et d'installation
industrielle

Conformément au contrat de partenariat industriel notarié passé avec la Société
Forestière du Haut Nyong (SOFOHNY), les bois de cette concession approvisionneront
l'usine de transformation de ladite société sise à Yaoundé.

Au terme de la durée de ce contrat (3 ans), le concessionnaire est tenu de mettre en
place une unité de transformation, conformément à la réglementation en vigueur

HO 7 OF,

Generated by CamScanner

—

SJ En ces de non réalisation des clauses portant sur la mise en place de l'unité de
transformation du bois, ou d'infraction dûment constatée à la législation et/ou réglementation

forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la 2
concession forestière concernée. Ets

J

& TRE DES FORETS
LÉ LE TITULAIRE DE LA LE MINIS
(CAS

VINA AKONO Jean Jacques

Generated by CamScanner

